     Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 1 of 13




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

POWERBAHN, LLC,                   )
                                  )
               Plaintiff,
                                  )
v.                                )
                                  )
FOUNDATION FITNESS, LLC,          ) Case No. 1:17-CV-02965-AT
WAHOO FITNESS, LLC, AND           )
PATRICK WARNER,                   )
                Defendants.       )
                                  )



 DEFENDANTS’ REPLY IN SUPPORT OF ITS OBJECTIONS TO THE
 REPORT AND RECOMMENDATION REGARDING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
        Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 2 of 13




I.    Introduction
      Plaintiff makes only one substantive argument in its response to Defendants’

Objections—that the differing opinions of the experts on the meaning of certain

claim terms present issues of fact that require the Court to deny summary

judgment. But claim construction is exclusively for the Court to determine as a

matter of law. The Special Master was wrong to conclude that disagreements

between experts on two claim construction issues—raised by Plaintiff for the first

time after the Court issued its claim construction order—create issues of material

fact. The Court should reject Plaintiff’s new and unsupported claim constructions

and grant Defendants’ motion.

      Plaintiff’s other arguments are procedural. Plaintiff is incorrect to suggest

that Defendants’ burden of proof on invalidity is heightened because the prior art

in question was submitted to the Patent Office during prosecution. The law is clear

that Defendants’ burden is the same, regardless of whether the prior art was

previously considered. Plaintiff’s waiver and timeliness arguments are also

incorrect and mischaracterize the record. Finally, Defendants’ strategic decision to

challenge the validity of the asserted patents in this Court rather than pursue an

inter partes review is irrelevant to the merits of the dispute and Plaintiff was wrong

to suggest otherwise.



                                          1
        Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 3 of 13




II.   It was Error for the Special Master to Apply Plaintiff’s New and Flawed
      Claim Constructions to Create Genuine Issues of Material Fact
      Defendants’ summary judgment motion demonstrates, by clear and

convincing evidence, that the asserted claims of the ‘865 and ‘476 patents are

anticipated by the Scholder ‘115 patent and the ‘253 publication. Having admitted

that this prior art contains each and every element of the asserted claims as those

claims have been construed by the Court in its claim construction order, Plaintiff

attempts to manufacture fact disputes by injecting new, unsupported claim

construction disputes into the case. The Special Master erroneously relied on those

claim construction disagreements to recommend denying Defendants’ motion.

      A.     Plaintiff’s “Real Life Activity” and “Subtraction” Constructions
             Are Not Consistent with the Plain Claim Language or the Court’s
             Claim Construction Order
      The plain language of the asserted claims does not require simulating a

“real-life activity” or “subtraction,” and the Court did not construe them to include

such limitations. (Dkt. 154 at 32-33). Plaintiff presented its new claim

construction arguments for the first time in the rebuttal expert report of Plaintiff’s
                                                                 1
expert, well after the Court issued its claim construction order. Not only did

Plaintiff not raise these claim construction arguments during claim construction, it

1
 For the Court’s convenience, a chart comparing the relevant claim terms, the
Court’s constructions of those terms, and Plaintiff’s new constructions is attached
as Exhibit 1.

                                           2
        Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 4 of 13




never asked the Court to revise its claim construction order to incorporate its new

positions. Instead, Plaintiff urges the Court to interpret these new claim

construction disputes as disputes of material fact and deny Defendants’ motion.

The Court should reject this argument and grant Defendants’ motion.

             1.     Claim Construction is a Question of Law
      Disputes regarding the scope and meaning of patent claims must be decided

as a matter of law. Markman et al. v. Westview Instruments, Inc. et al., 517 U.S.

370 (1996). This legal determination must be made before the Court or a

factfinder can make a determination of validity or invalidity. Lemelson v. Gen.

Mills, Inc., 968 F.2d 1202, 1206 (Fed. Cir. 1992) (“It is elementary in patent law

that, in determining whether a patent is valid and, if valid, infringed, the first step

is to determine the meaning and scope of each claim in suit.”).

      The Special Master erred by concluding that the parties’ claim construction

disputes create fact disputes sufficient to deny Defendants’ summary judgment
        2
motion. Instead of recommending denial, the Special Master should have applied

the Court’s existing claim constructions and concluded that the asserted claims are

anticipated by the prior art. Alternatively, the Special Master should have


2
  None of the cases cited by the Special Master on pages 13-14 of the R&R found
fact disputes existed based on disputes over claim constructions, and one of the
cases (Goldman v. Standard Ins.) is an insurance case, not a patent case.

                                            3
        Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 5 of 13




identified the claim construction issues and decided them or referred them to the
                                                                    3
Court to resolve before deciding the summary judgment motion.

             2.     Plaintiff’s New “Real-Life Activity” Claim Construction
                    Argument is Unsupported and, if Adopted, Would Render
                    the Claims Indefinite
      After determining that Plaintiff had not waived its belatedly-raised claim

construction arguments, the Special Master relied on Plaintiff’s argument that the

asserted claims require simulating “real-life activity like riding a bike” to find that

there was a question of fact regarding whether Scholder anticipates the claims.

(Dkt. 307 at 9-14, 23-25). The Special Master should have rejected the Plaintiff’s

new argument to import a “real-life activity” limitation into the claims because

doing so is unsupported by the plain language of the claims and the intrinsic

record. (See, e.g., Dkt. 308 at 5-10). For example, importing a “real-life activity”

into the claim would exclude embodiments described in the specification that don’t

simulate real-life activities. (Id.). Also, contrary to Plaintiff’s argument, the

prosecution history related to the Carmein and Thornton prior art does not support



3
  Defendants believe the Court can and should reject Plaintiff’s new claim
construction positions based on the briefing in the summary judgment motion and
related objections to the Special Master’s R&R. However, if the Court believes it
would be helpful to receive supplemental briefing from the parties on the merits of
Plaintiff’s new claim construction arguments before deciding the invalidity
summary judgment motion, Defendants’ will do so promptly.

                                           4
        Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 6 of 13




the addition of the “real-life” limitation. Those references were distinguished on

technical grounds related to differences in the haptic equation disclosed in Carmein

and the absence of a haptic equation in Thornton. (Id. at 9-10).

      Importing a “real-life activity” limitation into the claims would also render

them indefinite. (Id. at pp. 10-13). A person of ordinary skill in the art, reading

the claims in light of the specification and prosecution history, would not be able to

fairly discern what constitutes a “real-life activity.” (Id.). There are no objective

standards by which to determine how “real” the “real-life activity” has to be or

what even constitutes an “activity” that satisfies the limitation the R&R

recommends the Court import into the claims. The problem is not simply one of

“degree,” as Plaintiff claims. (Dkt. No. 309 at 13-14). The word “real” is

hopelessly ambiguous and subjective, as Plaintiff’s own expert admits. (Dkt. 308

at 12-13; Dkt. 267-08, 3/11/20 Lynch Dep. 178:5-23).

             3.     There is No Fact Dispute Regarding “Determining a
                    Difference”
      In concluding that a question of a fact exists as to whether the ‘253

publication anticipates Claim 28 of the ‘476 patent, the Special Master

acknowledged that “Claim 28 does not set out that subtraction has to occur in order

to determine a difference between the two values.” (Dkt. 307 at 21). Yet, the

Special Master relied on the contrary opinion of Plaintiff’s technical expert to find


                                           5
        Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 7 of 13




a fact issue. (Dkt. 307 at 22). This conclusion by the Special Master was wrong

because the plain language of Claim 28 does not require subtraction in order to

determine a difference between two values. The Special Master should have found

that the ‘253 publication anticipates Claim 28.

      As shown in Defendants’ motion for summary judgment, the ‘253

publication discloses the “determining a difference” limitation. (Dkt. 262-1 and

Dkt. 291). The ‘253 publication teaches that the resistance supplied by the brake

or motor is controlled based on a comparison of the measured velocity to the

calculated target, “virtual” velocity, and depending on whether the virtual velocity

is greater than or less than the measured velocity, a change in resistance is made.

(Dkt. 262-10, SOF at ¶¶ 137-139).

      Plaintiff attempts to confuse the issue by referring to Defendants’ expert’s

testimony about a dictionary definition of “difference.” Defendants’ expert agreed

that the definition shown to him defined difference as “the answer after one

quantity is subtracted from another or the amount by which one quantity is greater

or lesser than another.” (Dkt. 279 at 21 and 23 (emphasis added)). Plaintiff

focuses only on the first portion of the definition and ignores the second portion—

the amount by which one quantity is greater or lesser than another. This definition

(from the same dictionary) supports Defendants’ argument that “determining a


                                          6
        Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 8 of 13




difference” between two variables may be satisfied by making a greater than or

less than comparison, as disclosed in the ‘253 publication.

III.   Plaintiff’s Procedural Arguments Are Unfounded
       A.    Defendants Burden of Proof is Not Heightened
       Plaintiff argues, without any legal support, that Defendants face a

heightened burden of proof in this case because Scholder and the ‘253 publication

were submitted to the Patent Office during prosecution of the asserted patents.

(Dkt. 309 at 1-2). But Defendants’ clear and convincing evidence burden of proof

is the same even when the patent challenger relies on prior art considered by the

PTO. See Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1260 (Fed. Cir. 2012).

       Moreover, District Courts routinely rely on prior art identified during

prosecution of a patent to invalidate a patent. See, e.g., Tyler Refrigeration v.

Kysor Indus. Corp., 777 F.2d. 687 (Fed. Cir. 1985) (affirming a district court’s

holding that the patents were anticipated based on prior art considered and applied

in an office action to reject claims by the Examiner); see also PharmaStem

Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1366-67 (Fed. Cir. 2007);

Allergan, Inc. v. Apotex Inc., 754 F.3d 952, 958-60; 962-66 (Fed. Cir. 2014);

Schering Corp. v. Geneva Pharm., 339 F.3d 1373, 1382 (Fed. Cir. 2003).

       B.    Plaintiff’s Waiver and Timeliness Arguments Are Unfounded
       Plaintiff also argues that Defendants “failed to object to” certain issues


                                           7
        Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 9 of 13




raised in the R&R or “waived” certain arguments concerning the invalidity of the

asserted claims. These arguments are unfounded. Defendants have consistently

objected to Plaintiff’s arguments about its erroneous new interpretations of claim

16 of the ‘865 patent and claim 28 of the ‘476 patent, both during summary

judgment briefing and in Defendants’ objections to the R&R. (Dkt. 291 at 6-9;

Dkt. 308 at 5-18).

      For example, POWERbahn claims that Defendants failed to object to the

Special Master’s “conclusion” with respect to the claim element “a controller

configured to control the resistance force applied to the moveable member by the

force-generating device based, at least in part, on…a haptic equation incorporating

an equation of motion of a human subject performing the physical activity being

simulated.” (Dkt. No. 309 at 2-4). The Special Master summarized Plaintiff’s

argument on this claim element as follows: “[T]he Scholder control system does

not utilize a haptic equation, as required by Claim 16, because Scholder ‘was

concerned with making an exercise bike behave as if a ‘large conventional

flywheel were present,’” i.e., rather than simulating a human activity like riding a

real bike. (Dkt. 307 at 11-12). In its objections to the R&R, Defendants expressly

objected to the only conclusion that the Special Master reached with respect to this

claim element—relying on the alleged failure of Scholder to disclose a “real-life”


                                          8
       Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 10 of 13




activity to deny Defendants’ summary judgment motion. (Dkt. 308 at 5-13).

      Similarly, Plaintiff mischaracterizes the record when it claims that

Defendants waived their arguments regarding elements 6 and 7 of claim 28 of the

‘476 patent. (Dkt. 309 at 19). Defendants explained in their summary judgment

briefing how those elements were disclosed by Scholder. (Dkt. 262-1 at 32-34 and

27-29; Dkt. 291, p. 4, fn. 2 (reply brief incorporating by reference the opening brief

arguments on these limitations)). The Special Master did not make any findings or

recommendation concerning elements 6 and 7 and thus there were no further

objections for Defendants to make. If anything, the Special Master’s failure to

address these particular claim elements indicates that there were no fact issues

regarding these elements and that Scholder discloses them for the reasons stated in

Defendants’ Summary Judgment Brief. (See Dkt. 262-1 at 32-34 and 27-29).

      Plaintiff also contends that Defendants’ arguments concerning the “real life

activity” limitation that Plaintiff seeks to add to the claim (Dkt. 309 at 9) were

untimely raised and should be excluded. But each of the arguments raised by

Defendants were in direct response to the Special Master’s findings that Plaintiff’s

untimely claim construction arguments were not waived and that Claim 16 could

be construed to require a “real-life activity.” Thus, the record supports that

Defendants asserted and thus preserved its right to object to the Special Master’s


                                           9
       Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 11 of 13




inclusion of the limitations in the claims, especially considering the Special Master

found that Plaintiff’s own arguments were not waived. (Compare Dkt. 308 at 5-15

with Dkt. No. 307 at 9-10).

      C.     Defendants’ Strategic Decision Not to Pursue Inter Partes Review
             Is Irrelevant
      Plaintiff next suggests that Defendants’ arguments “fall short in asking the

Court to second guess the Patent Office” because Defendants elected not to seek

inter partes review of the patents before the Patent Trial and Appeal Board. (Dkt.

309 at 2). A litigant’s decision of whether or not to pursue inter partes review is

not relevant to a claim of invalidity in the district court. An accused infringer has

the option, not the obligation, to seek inter partes review of the asserted patents.

The decision of which forum in which to challenge the validity of a patent involves

a wide range of strategic and financial factors which may have nothing to do with

the merit of a party’s invalidity arguments. Finally, District courts routinely find

patents invalid even where the patent challenger did not seek inter partes review.

      For all of these reasons, Defendants are entitled to have all of its arguments

considered, and having considered them the Court should find that Defendants are

entitled to summary judgment based on invalidity.




                                          10
Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 12 of 13




Respectfully submitted this 11th day of December 2020.

                               /s/ Keith J. Grady
                               Keith J. Grady
                               Admitted pro hac vice
                               Keith.Grady@tuckerellis.com
                               Tucker Ellis LLP
                               100 S. Fourth St., Suite 600
                               St. Louis, MO 63102
                               Telephone: 314.571.4979
                               Facsimile: 314.256.2549

                               John P. Snow
                               Admitted pro hac vice
                               jsnow@polsinelli.com
                               Polsinelli PC
                               150 N. Riverside Plaza, Suite 3000
                               Chicago, IL 60606
                               Telephone: 312.873.1900
                               Facsimile: 312.873.1910

                              Attorneys for Defendants
                               Holmes J. Hawkins III
                               Georgia Bar No. 338681
                               hhawkins@kslaw.com
                               King & Spalding, LLP
                               1180 Peachtree St. NE
                               Atlanta, GA 30309

                               Attorneys for Defendant Wahoo Fitness,
                               LLC




                                11
       Case 1:17-cv-02965-AT Document 311 Filed 12/11/20 Page 13 of 13




           L.R. 7.1(D) CERTIFICATE OF FONT COMPLIANCE


      I hereby certify that the foregoing has been prepared with one of the fonts

and point selections approved by the Court in Local Rule 5.1(C), the Northern

District of Georgia, specifically Times New Roman 14 point.



                                      /s/ Keith J. Grady




                                         1
